815 F.2d 703
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Darwin GRAVITT, Plaintiff-Appellant,v.Robert REDMAN, Gene Borgert, Defendants-Appellees.
No. 87-1027.
United States Court of Appeals, Sixth Circuit.
March 13, 1987.

Before LIVELY, Chief Judge, BOGGS, Circuit Judge, and CELEBREZZE, Senior Circuit Judge.

O R D E R

1
This matter is before the Court upon consideration of the appellant's motion for appointment of counsel.


2
A review of the file indicates that on November 21, 1985, the district court granted leave to proceed in forma pauperis and transferred the action from the Western District of Michigan to the Eastern District.  Notices of appeal from the final judgment or order were filed on July 11, 1986 (appeal number 87-1027) and October 15, 1986 (appeal number 86-2036).  No final judgment or appealable order has been entered.   Coopers & Lybrand v. Livesay, 437 U.S. 463 (1978);  Cohen v. Beneficial Industrial Loan Corporation, 337 U.S. 541 (1949);  Catlin v. United States, 324 U.S. 229 (1945).


3
It is ORDERED that the motion for appointment of counsel be denied and appeal number 87-1027 be dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.  Appeal number 86-2036 was previously dismissed for lack of jurisdiction on December 15, 1986.